FILED
                                                                     Mar 30 2020, 10:49 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kelly Starling                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Josiah Swinney
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Payton Bell,                                              March 30, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2354
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Barbara Crawford,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Amy Barbar,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G01-1905-F5-20711



Riley, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020                            Page 1 of 17
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Payton Bell (Bell), appeals his conviction for carrying a

      handgun without a license having a previous felony conviction within fifteen

      years, a Level 5 felony, Ind. Code §§ 35-47-2-1(a), (e)(2).


[2]   We affirm.


                                                    ISSUES
[3]   Bell presents this court with three issues, which we consolidate and restate as

      the following two:


              (1) Whether his seizure and frisk of his person complied with the
                 Fourth Amendment; and


              (2) Whether his seizure and frisk of his person was reasonable
                 under Article 1, Section 11 of the Indiana Constitution.


                       FACTS AND PROCEDURAL HISTORY
[4]   The Indianapolis Motor Speedway (IMS) owns the Coke Lot (the Lot), which

      is an open parking area next to the track facility where thousands of

      Indianapolis 500 attendees may park their recreational vehicles, camp, and

      socialize during the race weekend. The IMS has a “no-weapons” policy for the

      Lot. Anyone entering the Lot is provided a written copy of the Lot rules and

      policies.


[5]   On May 29, 2019, Deputy Darrius Austin (Deputy Austin) and Deputy Joshua

      Tyler (Deputy Tyler) of the Marion County Sheriff’s Office were on-duty in

      Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020       Page 2 of 17
      uniform at the Lot during the Indianapolis 500 weekend. Their duty that day

      was to enforce the Lot rules and policies. Up to 100,000 people were present on

      the Lot that day. The deputies were approached by two people who said they

      had driven to the Lot with Bell and that he had a handgun they thought might

      be stolen in his back pocket, which made them feel unsafe. They provided a

      description of Bell as a white male of average height and build with a tattoo

      near his right eye, and they told the deputies that they could find Bell in a

      certain portion of the Lot by a camper with a flag.


[6]   The deputies rode to the indicated portion of the Lot in a Kubota UTV, which

      is similar to a golf cart but more solid. They located a man fitting the

      description given, later determined to be Bell. The deputies hailed Bell and

      asked him to approach so they could speak, which Bell did, although he seemed

      hesitant and reluctant. Bell stopped his approach where he would be out of the

      deputies’ reach. The deputies told Bell that they had a report of a possible

      weapon in the area and reminded Bell that there was a “no-weapons” policy on

      the Lot. The deputies explained to Bell that if he had a firearm, they would

      “run it.” (Transcript p. 25). If there were no issues with the firearm, they

      would allow him to stow it in his vehicle off the Lot.


[7]   The deputies asked Bell if he had a weapon, which he denied. Bell then became

      irate, began shaking nervously, cursed at the deputies, and stated that they

      needed a warrant to speak to him. Bell took a few backwards steps away from

      the deputies. The deputies told Bell to calm down and to “stand still, stop[.]”

      (Tr. p. 34). Bell did not calm down and continued to move away from the

      Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020         Page 3 of 17
      deputies, changing his direction as the deputies changed theirs. By that time,

      another deputy, Deputy Steven Hall (Deputy Hall), had situated himself behind

      Bell. Bell turned his body slightly to the right, assuming a fighting stance. As

      he did this, Deputy Hall observed the butt of a handgun poking out of Bell’s

      back pocket. At the same moment, Deputy Hall saw Bell’s hand coming down.

      Deputy Hall yelled that Bell had a gun and grabbed Bell’s arm. The other

      deputies also secured Bell, who was then placed in handcuffs and transported

      across the Lot.


[8]   Subsequent investigation revealed that Bell did not possess a permit to carry the

      handgun. On May 29, 2019, the State filed an Information, charging Bell with

      Class A misdemeanor carrying a handgun without a license. The State also

      alleged that the charge should be elevated to a Level 5 felony due to Bell having

      a prior felony conviction within the last fifteen years.


[9]   On August 20, 2019, the trial court held Bell’s bench trial. Bell moved to

      suppress any evidence obtained from his interaction with the deputies on May

      29, 2019, arguing that the deputies did not have reasonable suspicion to stop

      him when they initially asked to approach so that they could speak. The trial

      court denied the suppression motion, ruling that the initial encounter between

      the deputies and Bell was consensual, Bell had escalated the situation with his

      behavior, Bell was not seized until Deputy Hall grabbed Bell’s arm, and that

      Bell was subsequently frisked, not searched. The trial court granted Bell’s

      request to incorporate the evidence from the suppression hearing into the trial

      proceedings and admitted the challenged evidence over Bell’s objections.

      Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020       Page 4 of 17
       During his suppression argument in response to a question by the trial court

       regarding the extent that police may enforce the rules and policies of private

       property owners, Bell’s counsel argued as follows:


               That’s what we have here. It’s a private organization, [Bell]’s a
               paying member, he’s there legally. At most he’s violating their
               policy and at most is to [sic] kick him off their property but police
               can’t use a no firearms policy to circumvent the Indiana and
               United States Constitution[s] and detain somebody until they can
               prove there was no wrong doing.


       (Tr. p. 45).


[10]   The trial court found Bell guilty of carrying a handgun without a license. Bell

       then admitted that he had a prior felony conviction for forgery in 2017. On

       September 7, 2019, the trial court sentenced Bell to three years, with one year

       executed with the Department of Correction, one year served with Community

       Corrections on work release, and one year suspended.


[11]   Bell now appeals. Additional facts will be provided as necessary.


                                DISCUSSION AND DECISION
                                         I. Standard of Review

[12]   As a general matter, we review a trial court’s decision to admit evidence for an

       abuse of discretion. Price v. State, 765 N.E.2d 1245, 1248 (Ind. 2002).

       However, when a defendant’s challenge to the admissibility of evidence

       implicates the constitutionality of a search or seizure, we review the issue de

       novo because it raises questions of law. Guilmette v. State, 14 N.E.3d 38, 40-41

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020          Page 5 of 17
       (Ind. 2014). Regardless, we do not reweigh the evidence. Campos v. State, 885
N.E.2d 590, 596 (Ind. 2008). We also construe conflicting evidence in the light

       most favorable to the trial court’s suppression ruling. Marshall v. State, 117
N.E.3d 1254, 1258 (Ind. 2019). In addition, we will consider any substantial

       and uncontested evidence that supports the defendant’s position. Id.


                                             II. Fourth Amendment

[13]   The Fourth Amendment protects “[t]he right of the people to be secure in their

       persons, houses, papers, and effects against unreasonable searches and seizures”

       and generally prohibits searches and seizures without a warrant supported by

       probable cause. U.S. Const. amend. IV; Clark v. State, 994 N.E.2d 252, 260

       (Ind. 2013). As a result, evidence obtained without a warrant is generally

       inadmissible unless it falls within one of few well-delineated exceptions. Id.

       The State has the burden to show that one of these well-delineated exceptions

       was met. Id.


                                              A. Consensual Encounter

[14]   This court has summarized the three levels of police investigations as follows:


               First, the Fourth Amendment requires that an arrest or detention
               for more than a short period be justified by probable cause.
               Probable cause to arrest exists where the facts and circumstances
               within the knowledge of the officers are sufficient to warrant a
               belief by a person of reasonable caution that an offense has been
               committed and that the person to be arrested has committed it.
               Second, it is well-settled Fourth Amendment jurisprudence that
               police may, without a warrant or probable cause, briefly detain
               an individual for investigatory purposes if, based on specific and
               articulable facts, the officer has a reasonable suspicion that
       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020        Page 6 of 17
               criminal activity may be afoot. Accordingly, limited
               investigatory stops and seizures on the street involving a brief
               question or two and a possible frisk for weapons can be justified
               by mere reasonable suspicion. Finally, the third level of
               investigation occurs when a law enforcement officer makes a
               casual and brief inquiry of a citizen which involves neither an
               arrest nor a stop. In this type of consensual encounter no Fourth
               Amendment interest is implicated.


       Overstreet v. State, 724 N.E.2d 661, 663 (Ind. Ct. App. 2000) (citations and

       quotation omitted), trans. denied. Whether a citizen has been detained for

       purposes of the Fourth Amendment turns on a determination of whether,

       considering all the circumstances, a reasonable person would feel free to

       disregard the police and go about his or her business. Negash v. State, 113
N.E.3d 1281, 1288 (Ind. Ct. App. 2018). “Examples of circumstances under

       which a reasonable person would believe he was not free to leave include: (1)

       the threatening presence of several officers, (2) the display of a weapon by an

       officer, (3) physical touching of the person, or (4) the use of language or tone of

       voice indicating that compliance with the officer’s request might be compelled.”
Id.


[15]   Bell’s counsel argued at trial that the deputies had the right to remove Bell from

       the Lot for having a gun in contravention of IMS policy, an argument which

       pre-supposes they had the right to approach him and ask him whether he had a

       gun. In an apparent concession that the initial encounter between him and the

       deputies was reasonable, Bell does not address the initial encounter but argues

       that he was subject to an investigatory stop when deputies told him to “stand


       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020        Page 7 of 17
       still, stop” which occurred after the deputies had asked Bell to approach them

       and after he had begun answering their questions. (Tr. p. 34). Bell also

       contends that the deputies lacked reasonable suspicion to support such a stop.

       The State counters that Bell was not seized until Deputy Hall grabbed Bell’s

       hand and that the deputies had reasonable suspicion of criminal activity at that

       time.


[16]   We conclude that the initial encounter was consensual. Only two deputies

       initially approached Bell, not several. Although they were in uniform, the

       deputies did not swoop in on Bell in their cruiser with its lights activated. There

       is no evidence in the record that the Kubota UTV they drove was even

       demarcated as a police vehicle. The deputies did not draw or display their

       weapons; they did not touch Bell; they did not yell at Bell, but, rather, spoke to

       him in a calm and polite manner. In light of the totality of these circumstances,

       we conclude that Bell was not seized and subjected to an investigatory stop

       when the deputies initially approached him. See id.


                                  B. Investigatory Stop and Frisk for Weapons

[17]   We also conclude that, after this initial consensual encounter, reasonable

       suspicion developed to support an investigatory stop and a frisk for weapons.

       Contrary to Bell’s assertion, he was not seized and subjected to an investigatory

       stop when the deputies told him to “stand still, stop” after he had taken a few

       steps backwards away from them. (Tr. p. 34). A “seizure” does not occur

       until, through physical force or a show of authority, an officer has actually

       restrained the liberty of an individual. Terry v. Ohio, 392 U.S. 1, 20 n.6, 88 S.Ct.

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020        Page 8 of 17
       1868, 1879 n.16, 20 L. Ed. 2d 889 (1968). The Supreme Court has also held that

       no seizure occurred for Fourth Amendment purposes where a subject continued

       to flee after being commanded by officers to “Stop, in the name of the law!” See

       California v. Hodari D., 499 U.S. 621, 624-26, 111 S. Ct. 1547, 1550, 113 L. Ed. 2d
690 (1991).


[18]   Here, Bell stepped away from the deputies, and they told him to stand still and

       stop. The deputies did not touch Bell, draw their firearms, or use an aggressive

       tone of voice with Bell as they attempted to de-escalate the situation. After

       being told to stand still and stop, Bell failed to comply with that directive and

       continued to evade the deputies by moving in the opposite direction of

       whatever direction they moved. Thus, Bell’s liberty was not constrained until

       Deputy Hall grabbed Bell’s arm.


[19]   However, even if the deputies’ directive to stand still and stop had amounted to

       a seizure, it was supported by reasonable suspicion. In assessing whether a stop

       was justified by particularized reasonable suspicion, we consider the totality of

       the circumstances, including the defendant’s conduct. Glasgow v. State, 99
N.E.3d 251, 257 (Ind. Ct. App. 2018). We will conclude that reasonable

       suspicion existed if the facts known to the officer, together with any reasonable

       inferences, would cause a person of ordinary prudence to believe that criminal

       activity has or is about to occur. Campos, 885 N.E.2d at 597. We also take into

       account “the nature of the suspected offense when assessing reasonable

       suspicion” and we have “‘required less evidence when the stop is to intercept a

       man suspected of being armed with a gun.’” W.H. v. State, 928 N.E.2d 288, 295

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020        Page 9 of 17
       (Ind. Ct. App. 2010) (quoting 4 Wayne R. LaFave, Search & Seizure: A Treatise

       on the Fourth Amendment § 9.5(c) n.96), trans. denied. In addition, “[o]fficers are

       not required to rule out all possibility of innocent behavior before initiating a

       stop.” Id. at 294.


[20]   Here, during the initial consensual encounter, the deputies reminded Bell that

       there was a “no-weapons” rule on the Lot, and Bell denied having a weapon.

       They also explained to Bell that if he had a firearm, they would “run it” and, if

       there were no issues with the firearm, it would be returned to him so that he

       could take it off the Lot. (Tr. p. 25). Bell again denied having a weapon, but he

       also became aggressive, cursed the deputies, began shaking nervously, and took

       a few backwards steps away from the deputies, causing the deputies to tell him

       to “stand still, stop[.]” (Tr. p. 34). Thus, immediately after being told that if he

       possessed a gun legally, he would be allowed to leave the Lot with it, Bell

       became aggressive and evasive with the deputies. Given that we do not require

       as much evidence to support the stop of someone suspected of being armed

       with a firearm and given the context of the location of the stop amid thousands

       of people, we conclude that the totality of the circumstances gave rise to

       reasonable suspicion that Bell possessed a firearm and that his possession of the

       firearm was not legal.


[21]   In addition, Bell’s subsequent actions further justified a frisk of Bell for

       weapons. During an investigatory stop supported by reasonable suspicion, an

       officer may undertake a limited frisk for weapons if he has a reasonable belief

       that “he is dealing with an armed and dangerous individual, regardless of

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020         Page 10 of 17
       whether he has probable cause to arrest the individual for a crime.” Terry,
392 U.S. at 27, 88 S.Ct. at 1868. In Redfield v. State, 78 N.E.3d 1104, 1107-08

       (Ind. Ct. App. 2017), trans. denied, this court found that an officer had such

       reasonable suspicion. The officer responded to an anonymous tip that a black

       male, who was wearing a grey shirt and a hat, had a gun at a bar. Id. at 1105.

       Outside the bar the officer spotted Redfield, who fit the description provided in

       the tip. Id. The officer told Redfield that there was a report of somebody with a

       gun there. Id. Redfield became nervous, started to walk away from the officer,

       and moved the right side of his body away from the officer’s line of sight. Id.

       When he was five feet away from the officer, Redfield made a motion with his

       hand several times as if he were drawing a gun. Id. at 1105-06. The officer

       drew his gun and commanded Redfield to stop and show his hands. Id. at

       1106. Redfield fled but was subsequently detained, and a firearm was found on

       his person. Id.


[22]   Redfield was charged with unlawful possession of a firearm by a serious violent

       felon and argued that evidence from the stop should be suppressed because the

       officer’s initial encounter was not supported by reasonable suspicion. Id. at

       1106-07. In upholding the trial court’s denial of Redfield’s suppression motion,

       the court found that the officer’s initial encounter with Redfield was consensual

       and that “[i]t is settled law that, if an officer has commenced a nonseizure

       confrontation without a pre-existing reasonable suspicion supporting a frisk, but

       such suspicion suddenly appears (most likely because of the suspect’s conduct),

       then the officer is entitled to frisk for his own protection.” Id. at 1107

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020           Page 11 of 17
       (quotation omitted). The court found that the officer had reasonable suspicion

       to seize Redfield and frisk him because Redfield, after hearing that there had

       been a report of a person with a firearm, became nervous, had turned his body

       away from the officer, and made a motion consistent with drawing a firearm.
Id. at 1108.


[23]   Here, after learning that the deputies had received a report that he was carrying

       a firearm but that he would be allowed to leave the Lot if he were legally

       carrying it, Bell became nervous and aggressive. Bell also began moving away

       from the deputies. As the other two deputies were interacting with Bell, Deputy

       Hall positioned himself behind Bell. Bell eventually turned his body away from

       the other two deputies and assumed a fighting stance, giving Deputy Hall a

       plain view of the gun in Bell’s pocket. Deputy Hall testified that he then saw

       Bell’s hand “coming down,” which we infer from the circumstances was a

       movement toward the gun. (Tr. p. 32). Following Redfield, we conclude that

       these circumstances gave rise to a reasonable suspicion supporting a frisk of

       Bell’s person for weapons. See id.


                                                 C. Bell’s Arguments

[24]   Bell argues that the tip received from the two people who had ridden to the Lot

       with him was not sufficiently reliable to support an investigatory stop.

       However, for purposes of our analysis we have assumed, without deciding, that

       the tip was insufficient to supply reasonable suspicion to support an

       investigatory stop. We have also concluded that the deputies’ initial encounter

       with Bell was consensual, a type of contact between law enforcement and

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020         Page 12 of 17
       citizen that requires no level of suspicion to justify. See, e.g., State v. Augustine,

       851 N.E.2d 1022, 1025-26 (Ind. Ct. App. 2006) (observing that the officer’s

       approach to the defendant was a consensual encounter which did not implicate

       the Fourth Amendment). Following that initial encounter, we have concluded

       that Bell’s own conduct, not the tip, provided reasonable suspicion for an

       investigatory stop and frisk.


[25]   Bell also likens his case to Pinner v. State, 74 N.E.3d 226, 230 (Ind. 2017), in

       which our supreme court held that a suspect’s mere possession of a firearm,

       without more, cannot provide reasonable suspicion for an investigatory stop. In

       Pinner, law enforcement seized Pinner based on a report that a man at a theater

       had a gun and Pinner’s hesitant and nervousness reaction when told of the

       report and asked if he had a gun. Id. at 228. Our supreme court held that no

       reasonable suspicion existed for the seizure because the report had not indicated

       any criminal or suspicious behavior, Pinner made no furtive or suspicious

       movements, did not reach for the gun, and did not attempt to flee. Id. at 229-

       30. However, we find Pinner to be distinguishable because, here, the deputies

       did more than tell Bell there had been a report of a gun and ask him if he had

       one. They also told Bell that if he had a gun and possessed it legally, he would

       be allowed to leave the Lot with it. Bell reacted by attempting to evade the

       deputies, turning his body away from them, assuming a fighting stance, and

       moving his hand toward a gun which was plainly visible in his back pocket.

       Accordingly, there was much more giving rise to a reasonable suspicion that

       Bell illegally possessed a firearm than his mere possession.


       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020           Page 13 of 17
[26]   Bell also briefly argues that no probable cause supported his arrest. His only

       contention in this regard is that, since there was no reasonable suspicion that he

       was engaged in criminal activity to support a stop, there could be no probable

       cause because probable cause is a higher standard to meet. As we have

       concluded that reasonable suspicion existed to support an investigatory stop

       and frisk for weapons, and this is the only argument Bell offers, we do not

       address the issue further.


                                             III. Article 1, Section 11

[27]   Bell contends that his state constitutional rights were violated by the deputies

       when they seized him. Bell also briefly argues that his state rights were

       infringed by his arrest, but our review of the record of the trial proceedings

       revealed that Bell addressed his arguments only to the initial encounter and

       seizure, with nothing argued regarding his arrest. Therefore, we only address

       whether the deputies’ conduct up to the moment when he was seized by Deputy

       Hall was within constitutional parameters. See Leonard v. State, 80 N.E.3d 878,

       884 n.4 (Ind. 2017) (finding issue raised for the first time on appeal to be

       waived, as declining to review an unpreserved issue is a cardinal principle of

       sound judicial administration).


[28]   Article 1, Section 11 of the Indiana Constitution, like the Fourth Amendment,

       protects the “right of the people to be secure in their persons, houses, papers,

       and effects, against unreasonable search and seizure[.]” However, although

       Article 1, Section 11 and the Fourth Amendment share similar language and

       protect similar interests, we interpret our state constitutional provision

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020           Page 14 of 17
       independently. Randall v. State, 101 N.E.3d 831, 841 (Ind. Ct. App. 2018),

       trans. denied. Rather than focusing on the defendant’s reasonable privacy

       expectations, we look at the actions of the officer and the totality of the

       circumstances to evaluation the reasonableness of the officer’s actions. Id. As

       part of the examination of the totality of the circumstances, we consider: “1)

       the degree of concern, suspicion, or knowledge that a violation has occurred, 2)

       the degree of intrusion the method of the search or seizure imposes on the

       citizen’s ordinary activities, and 3) the extent of law enforcement needs.”

       Litchfield v. State, 824 N.E.2d 356, 361 (Ind. 2005).


[29]   Here, although the deputies may have initially had a low degree of concern,

       suspicion, or knowledge that a violation had occurred when they approached

       Bell, he became irate and physically evasive after being told that if he had a

       firearm legally, he would be able to leave the Lot with it. This conduct

       provided at least a moderate degree of suspicion that Bell illegally possessed a

       firearm. Then, after being told to stand still and stop, Bell continued to attempt

       to evade the deputies, turned his body away from them, assumed a fighting

       stance, and reached for the gun that had become visible to Deputy Hall, giving

       rise to a high degree of suspicion that he illegally possessed a firearm.


[30]   The degree of intrusion is assessed from the defendant’s point of view. Duran v.

       State, 930 N.E.2d 10, 18 (Ind. 2010). At the beginning of the encounter, the

       degree of intrusion was low because the deputies simply asked Bell to come

       speak to them which entailed walking a short distance. Bell was not pleased

       and testified at the suppression hearing that he felt like he was obligated to

       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020          Page 15 of 17
       comply, but he intentionally chose to stand in a spot that was out of the

       deputies’ reach, thus demonstrating he still felt a degree of liberty. After Bell

       was told that if he legally possessed a firearm he could leave the Lot with it and

       Bell reacting by being physically evasive, cursing, and assuming a fighting

       stance, all of which ultimately revealed the firearm in his pocket, the degree of

       intrusion became high, as Deputy Hall and then other deputies physically

       restrained him.


[31]   Although the degree of suspicion and the degree of intrusion are both high in

       this case, we conclude that the extent of the needs of law enforcement tips the

       balance in favor of reasonableness. As Bell acknowledges on appeal, the

       “protection of the public is a legitimate and important law enforcement

       function.” Carpenter v. State, 18 N.E.3d 998, 1002 (Ind. 2014). And, as the

       State brings to our attention, this court has recognized that “[p]rotecting the

       public from gun violence is a legitimate and paramount concern of law

       enforcement, and the State is legitimately concerned with deterring gun

       violence by unlicensed individuals.” Grayson v. State, 52 N.E.3d 24, 28 (Ind. Ct.

       App. 2016), trans. denied. While initially their need was low when the deputies

       encountered Bell, the need of the deputies to protect the large crowd present on

       the Lot, as well as themselves, from potentially being shot by Bell became great

       when Bell assumed a fighting stance against the deputies and made a movement

       for his plainly-visible gun. Accordingly, we conclude that the deputies did not

       infringe upon Bell’s state constitutional rights when they seized him and frisked

       him for weapons.


       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020        Page 16 of 17
                                              CONCLUSION
[32]   Based on the foregoing, we conclude that neither Bell’s Fourth Amendment nor

       his Article 1, Section 11 rights were infringed upon when his own conduct led

       to the deputies’ reasonable actions.


[33]   Affirmed.


[34]   Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Opinion 19A-CR-2354 | March 30, 2020   Page 17 of 17